Case: 17-60036      Document: 00514241874         Page: 1    Date Filed: 11/17/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 17-60036                                 FILED
                                  Summary Calendar                       November 17, 2017
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff—Appellee,

v.

JUAN GERALDO ARREDONDO, also known as Bobby,

                                                 Defendant—Appellant.


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 5:13-CR-13-4


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Juan Geraldo Arredondo appeals from his judgment of conviction and
sentence following his guilty plea to participating or assisting in a riot at a
federal prison. Arredondo challenges the district court’s guidelines sentence
range calculation, arguing that there was insufficient reliable evidence to
support an increase in his base offense level.             The Government moves to
dismiss the appeal or, alternatively, for summary affirmance based on the
appeal waiver in Arredondo’s plea agreement.

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60036    Document: 00514241874      Page: 2   Date Filed: 11/17/2017


                                No. 17-60036

      We review de novo whether an appeal waiver bars an appeal. United
States v. Keele, 755 F.3d 752, 754 (5th Cir. 2014). Here, we conclude that the
waiver was knowing and voluntary as the record shows that Arredondo knew
he had the right to appeal and that he was giving up that right by entering
into the plea agreement. See United States v. Higgins, 739 F.3d 733, 736 (5th
Cir. 2014).   Arredondo’s argument that the appeal waiver should not be
enforced because of an alleged violation of Federal Rule of Criminal
Procedure 11(b)(1)(N) is unavailing.       See id. at 736-37; United States v.
Alvarado-Casas, 715 F.3d 945, 955 (5th Cir. 2013). Also, although Arredondo
suggests that we should adopt a miscarriage of justice exception to the
enforcement of an appeal waiver, we have previously declined to do so. United
States v. De Cay, 359 F. App’x 514, 516 (5th Cir. 2010) (per curiam).
      Accordingly, we GRANT the Government’s motion to dismiss and DENY
the alternative motion for summary affirmance.
      APPEAL DISMISSED.




                                       2